DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 and 16-20 are allowable over the prior art of record. The closest prior art of record Taylor et al. (Publication Number 20160110496), teaches classifying samples based on alterations in network modularity which is useful for the diagnosis, prognosis and monitoring of a biological state such as a disease state. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “selecting a subset of the data points to create a set of selected data points, the selection being based on each node of the plurality of nodes, whereby if there is only one data point that is a member of a particular node, then the one data point is selected to be a member of the set of selected data points and whereby if there are two or more data points that are a member of the particular node, then proportional number of data points relative to all data points that are members of that particular node are selected to be members of the set of selected data 
Dependent claims 2-12, 14 and 16-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198